CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 333-100610 and 811-21236) of our report dated December 29, 2016 on the financial statements and financial highlights of Dreyfus International Small Cap Fund (one of the series comprising Dreyfus Stock Funds) (the Fund) included in the Fund
